Citation Nr: 0520663	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for retractile testes.

2.  Entitlement to service connection for hypogonadism with 
azoospermia (infertility), to include as secondary to 
retractile testes.

3.  Entitlement to special monthly compensation under 38 
U.S.C.A. § 1114(k) for the loss of use of a creative organ.

4.  Entitlement to service connection for osteopenia and 
osteoporosis, to include as secondary to hypogonadism.

5.  Entitlement to service connection for acne, to include as 
secondary to hypogonadism.

6.  Entitlement to service connection for insomnia, post-
traumatic stress disorder, depression and anxiety, to include 
as secondary to hypogonadism.

7.  Entitlement to service connection for facial pain, a 
history of malocclusion and temporomandibular joint (TMJ) 
syndrome.

8.  Entitlement to service connection for Meniere's disease, 
claimed as hearing loss, tinnitus and vertigo.

9.  Entitlement to service connection for glaucoma, 
cataracts, refractive error, and ocular hypertension.

10. Entitlement to service connection for the residuals of a 
left ankle sprain.

11. Entitlement to service connection for low back muscle 
spasms, to include as secondary to a left ankle sprain.

12. Entitlement to service connection for bilateral Achilles 
tendonitis, to include as secondary to a left ankle sprain.

13. Entitlement to service connection for left sural nerve 
disability, to include as secondary to a left ankle sprain.

14. Entitlement to service connection for chronic left elbow, 
wrist, hand and shoulder disability.

15. Entitlement to service connection for bilateral carpal 
tunnel syndrome and ulnar nerve disability, claimed as 
neuralgia, neuritis and neuropathy.

16. Entitlement to service connection for peripheral 
neuropathy.

17. Entitlement to service connection for anemia, 
thalassemia, and G6PD deficiency.

18. Entitlement to service connection for sequelae of INH 
(isoniazid) therapy to include epistaxis, hyperglycemia, flu-
like illnesses, and lymphadenopathy.

19.  Entitlement to service connection for positive PPD 
(claimed as chronic tuberculosis).

20.  Entitlement to service connection for rheumatoid 
arthritis of the jaw, hips, fingers, back, knees, ankles, and 
shoulders.

21.  Entitlement to service connection for exercise-induced 
asthma.

22.  Entitlement to service connection for an unspecified 
cardiovascular disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to July 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefits sought on appeal.  


The issues of entitlement to service connection for acne, 
glaucoma, cataracts, and ocular hypertension, peripheral 
neuropathy, anemia, and for sequelae of INH (isoniazid) 
therapy to include epistaxis, hyperglycemia, flu-like 
illnesses, and lymphadenopathy, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's congenital retractile testes did not 
increase in severity during his period of active service.

3.  Hypogonadism and azoospermia (infertility) are results of 
congenital retractile testes, a nonservice-connected 
disability.

4.  Disabilities claimed to be results of treatment for 
infertility and hypogonadism, including osteopenia, 
osteoporosis, insomnia, post-traumatic stress disorder, 
depression and anxiety, did not begin during service or as a 
consequence of service and are not due to or the result of a 
service-connected disability.

5.  The veteran has not lost the use of a creative organ as a 
result of service-connected disability.

6.  Neither chronic facial pain, TMJ, nor disability due to 
malocclusion was incurred in or aggravated by active service.

7.  Meniere's disease was not incurred in or aggravated by 
active service.

8.  The veteran's in-service left ankle sprain did not cause 
chronic disability.

9.  The veteran's complaints of low back muscle spasm, left 
sural nerve disability, and bilateral Achilles tendonitis did 
not begin during service or as a consequence of service and 
are not due to or the result of a service-connected 
disability.

10. The veteran's in-service numbness in the left hand and 
shoulder did not cause chronic disability.

11. The veteran's complaints of bilateral carpal tunnel 
syndrome and ulnar nerve damage did not begin during service 
or as a consequence of service and are not due to or the 
result of a service-connected disability.

12.  At the hearing held in April 2005, prior to the 
promulgation of a decision in the appeal, the Board received 
written and oral notification from the appellant that a 
withdrawal of this appeal is requested concerning the issues 
of entitlement to service connection for refractive error; 
thalassemia and G6PD deficiency; positive PPD; rheumatoid 
arthritis of the jaw, hips, fingers, back, knees, ankles, and 
shoulders; exercise-induced asthma, and unspecified 
cardiovascular disability.


CONCLUSIONS OF LAW

1.  Criteria for entitlement to service connection for 
retractile testes have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 4.9 
(2004).

2.  Criteria for entitlement to service connection for 
hypogonadism and azoospermia (infertility), to include as 
secondary to retractile testes, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).

3.  Criteria for special monthly compensation for the loss of 
a creative organ have not been met.  38 U.S.C.A. § 1114(k) 
(West 2002); 38 C.F.R. § 3.350 (2004).

4.  Criteria for entitlement to service connection for 
osteopenia and osteoporosis have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

5.  Criteria for entitlement to service connection for 
insomnia, post-traumatic stress disorder, depression and 
anxiety have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

6.  Criteria for entitlement to service connection for facial 
pain, a history of malocclusion and TMJ have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

7.  Criteria for entitlement to service connection for 
Meniere's disease, claimed as hearing loss, tinnitus and 
vertigo, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

8.  Criteria for entitlement to service connection for the 
residuals of a left ankle sprain have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

9.  Criteria for entitlement to service connection for back 
muscle spasms, to include as secondary to a left ankle 
sprain, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

10. Criteria for entitlement to service connection for 
bilateral Achilles tendonitis, to include as secondary to a 
left ankle sprain, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

11. Criteria for entitlement to service connection for left 
sural nerve disability, to include as secondary to a left 
ankle sprain, have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

12. Criteria for entitlement to service connection for 
chronic left elbow, wrist, hand and shoulder disability have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

13. Criteria for entitlement to service connection for 
bilateral carpal tunnel syndrome and ulnar nerve disability, 
claimed as neuralgia, neuritis, and neuropathy, have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).

14.  Criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issues of entitlement 
to service connection for refractive error; thalassemia and 
G6PD deficiency; positive PPD; rheumatoid arthritis of the 
jaw, hips, fingers, back, knees, ankles, and shoulders; 
exercise-induced asthma, and unspecified cardiovascular 
disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he is entitled to service connection 
for a number of disabilities that either began during 
service, were aggravated by his period of active service, or 
developed as a result of service-connected disabilities 
and/or treatment for service-connected disabilities.  Because 
of the claimed relationships between some of the disabilities 
for which VA compensation benefits are sought, disabilities 
will be discussed in groups below.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

Congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorder and mental deficiency are not diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.

A pre-existing disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a pre-existing condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

Retractile testes, infertility and related disabilities

The veteran acknowledges that retractile testes are a 
congenital disorder for which VA compensation benefits may 
not be awarded.  See 38 C.F.R. § 4.9.  He asserts, however, 
that this congenital disorder was aggravated by his period of 
service.  He specifically contends that he first noticed his 
testes retracting into his scrotum during service and that 
the first time he was advised of the actual diagnosis of this 
condition was at his June 1987 discharge examination.

The veteran further contends that had he been given treatment 
for retractile testes upon diagnosis in June 1987, he would 
not have developed hypogonadism and azoospermia 
(infertility).  As such, he asserts that his infertility is a 
result of the aggravation of retractile testes.  He also 
contends that he developed osteopenia and osteoporosis as a 
result of low testosterone levels caused by retractile testes 
that went untreated and that he developed acne as a result of 
treatment for his low testosterone levels and infertility.  
Furthermore, he asserts that he developed insomnia, post-
traumatic stress disorder, depression and anxiety because of 
his infertility.  

The veteran's service medical records do not contain any 
complaints related to his testes and there is no suggestion 
in the medical record that the veteran's congenital disorder 
worsened during his period of active service.  There were no 
abnormalities of the genitourinary system noted in the 
entrance examination, and the only mention of retractile 
testes in the service medical records is contained in a 
notation on the discharge physical examination report.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b) 
(2004). A veteran who served during peacetime service for six 
months or more, as the veteran here, is presumed to be in 
sound condition when he entered into military service except 
for conditions noted on the entrance examination or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance or 
enrollment. 38 U.S.C.A. § 1132 (West 2002).

This presumption of soundness may be rebutted with evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service. A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease. Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995). Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected. See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

The laws further provide that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government. See, 
e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). Importantly, 
the VA Office of the General Counsel determined that VA must 
show by clear and unmistakable evidence that there is a pre-
existing disease or disorder and that it was not aggravated 
during service. See VAOPGCPREC 3-03 (July 16, 2003). The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id. The 
Board must follow the precedent opinions of the General 
Counsel. 38 U.S.C.A. § 7104(c) (West 2002).

Before Wagner v. Principi, 370 F. 3d at 1096 (Fed. Cir. 
2004), which discussed 38 U.S.C.A. § 1111 concerning wartime 
service, and VAOPGCPREC 3-03, VA had the burden to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability pre-existed service. However, 
if VA met this burden, then it had the burden to rebut the 
presumption by a preponderance of the evidence (a lower 
standard) that the pre-existing disorder was not aggravated 
by service. Now, VA must also show by clear and unmistakable 
evidence that the pre-existing disorder was not aggravated 
during service (a higher standard).

In this case, the veteran's congenital retractile testes were 
not noted in the report of physical examination when he 
entered active military service.  This congenital condition 
was noted in the report of examination for discharge from 
service, however.  Nonetheless, the service medical records 
are otherwise silent concerning this congenital condition, 
and the post-service treatment records only include 
references to the retractile testes in conjunction with 
treatment for infertility, which the veteran began 
approximately ten years after his discharge from service.  
Based on this record, the Board concludes that the 
presumption of soundness is rebutted by the clear evidence 
that this is a congenital condition, and by the absence of 
any evidence concerning increase in disability due to this 
congenital condition during the veteran's active military 
service.  The veteran has more recently suggested that the 
condition was aggravated during service, perhaps in an 
incident involving an explosion, which he described at his 
hearing in April 2005, but he has not presented any medical 
evidence to support this theory. 

The post-service treatment records also include references to 
osteoporosis and acne.  It is important to point out at this 
juncture that the veteran was treated for rashes and 
hyperpigmented areas on his face during service, long before 
he began treatment for infertility.  He has a competing claim 
for entitlement to service connection for acne as secondary 
to INH therapy that will be addressed in the remand portion 
of this decision.

The veteran underwent VA examinations in April 2003 and 
related noticing a progressive decrease in the size of his 
testes beginning approximately four or five years after his 
discharge from service, being infertile, and being depressed 
because of his infertility.  One of the examiners noted that 
retractable testis is a congenital disorder and opined that 
the veteran's hypogonadism was secondary to the congenital 
disorder.  Another examiner opined that the veteran's 
azoospermia (infertility) was secondary to possible 
testicular failure of unknown etiology.

An August 2003 report from a private urologist includes a 
history with respect to the veteran's infertility with no 
mention of the veteran's period of active service.  The 
physician noted the possible presence of sperm in the mid-
1990's.  He did not render an opinion as to the etiology of 
the veteran's infertility.

In April 2005, three of the veteran's VA treating physicians 
reported that it was more likely than not that the veteran's 
retractile testes caused impairment which progressed to 
infertility.  The physicians did not render any opinion 
whatsoever with respect to a possible worsening of the actual 
retractile testes.  Treatment records suggest that the 
condition is static.

Given the evidence as outlined above, the Board finds that 
the veteran's congenital retractile testes did not increase 
in severity during his period of active service as he had no 
complaints with respect to this disorder during service and 
post-service reports include a statement from the veteran 
that he began noticing a difference in his testes years after 
his discharge from service.  Absent a finding of increase in 
severity of a pre-existing condition, service connection must 
be denied based on the theory of aggravation.  And, as noted 
above, direct service connection cannot be granted for 
congenital disorders.  Therefore, service connection for 
retractile testes is denied.

Upon determining that the veteran's retractile testes is not 
a service-connected disability, all claims based upon a 
theory of secondary service connection must fail.  Thus, even 
though the evidence clearly shows that the veteran's 
infertility is caused by his retractile testes, service 
connection for hypogonadism and azoospermia is denied as 
there is no evidence of such disorders during service and 
they are results of a nonservice-connected disability.  
Additionally, the Board finds that disabilities claimed to be 
results of treatment for infertility and hypogonadism, 
including osteopenia, osteoporosis, insomnia, post-traumatic 
stress disorder, depression and anxiety, did not begin during 
service or as a consequence of service and are not due to or 
the result of a service-connected disability.  Thus, service 
connection is also denied for osteopenia, osteoporosis, 
insomnia, post-traumatic stress disorder, depression and 
anxiety.

Special monthly compensation

The veteran seeks entitlement to special monthly compensation 
under 38 U.S.C.A. § 1114(k) for the loss of use of a creative 
organ.  To be awarded such compensation, there must be a 
showing of loss of use due to service-connected disability.  
See 38 U.S.C.A. § 1114(k).

As outlined above, the Board finds that the veteran's 
infertility is due to a congenital disorder and service 
connection cannot be granted for that disorder.  Thus, the 
veteran has not lost the use of a creative organ as a result 
of service-connected disability.  Accordingly, special 
monthly compensation under 38 U.S.C.A. § 1114(k) is denied.

Facial Pain, malocclusion, and TMJ

The veteran asserts that he was treated for TMJ during 
service and was preparing for surgical intervention at Camp 
Pendleton when he was deployed to another station.  He stated 
that he did not recall what he was told when he advised his 
dentist that he was not going to be able to have the 
scheduled surgery.  The veteran testified before the Board 
that he did not seek any follow-up treatment for TMJ.  
Current treatment records do not show treatment for TMJ, 
disability due to malocclusion or facial pain associated with 
any such disorder.

Service medical records show that malocclusion was noted as 
an underbite in May 1985.  Dental treatment notes dated in 
March 1987 show only slight calculus.  Upon discharge dental 
examination in June 1987, the veteran had no complaints.  The 
veteran was discharged from active duty in July 1987; in 
March 1988, he completed an Annual Certificate of Physical 
Condition reflecting that he had no physical defects that 
might restrict his performance on active duty.

Given the evidence as outlined above, the Board finds that 
the veteran did not incur chronic facial pain, TMJ or 
disability due to malocclusion during his period of active 
service.  It is notable that it is neither contended nor 
shown that the malocclusion noted during the veteran's 
military service was the result of trauma during service.  
See 38 C.F.R. § 3.381.  The veteran's statements that he was 
planning to undergo some type of surgery for TMJ, standing on 
their own, are insufficient to establish a relationship 
between current complaints and his period of active service 
notwithstanding the fact that the veteran is a physician's 
assistant, as there is no medical evidence to support his 
assertion that he has a current disability that began during 
his period of active service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).  Thus, absent medical evidence of a 
chronic disability having its origin during the veteran's 
period of active service, service connection for facial pain, 
disability due to a history of malocclusion and TMJ is 
denied.

Meniere's disease

The veteran asserts that exposure to loud noises during his 
period of service caused Meniere's disease.  He acknowledges 
that his service medical records are silent as to any 
complaints of vertigo, tinnitus and/or hearing loss, but he 
contends that such complaints began after service and are 
related to his period of service.  The veteran has not 
submitted a medical opinion to support this contention.

Service medical records do not include any complaints or 
diagnosis of Meniere's disease, hearing loss and/or tinnitus.  
Upon audiologic examination in March 1987, there were no 
findings of chronic disability.  Discharge examination report 
dated in June 1987 does not include a diagnosis of Meniere's 
disease.  The veteran was discharged from active duty in July 
1987; in March 1988, he completed an Annual Certificate of 
Physical Condition reflecting that he had no physical defects 
that might restrict his performance on active duty.

Post-service treatment records include a June 2003 notation 
that complaints of dizziness began during the summer.  There 
is no reference to the veteran's period of service, including 
exposure to noise and/or acoustic trauma.  Treatment records 
do, however, include diagnostic assessments of vertigo, 
tinnitus, Meniere's disease, and hearing loss.

Given the evidence as outlined above, the Board finds that 
the veteran was discharged from service without a chronic 
disability suggestive of Meniere's disease.  In fact, there 
was no evidence of any symptoms generally associated with a 
diagnosis of Meniere's disease shown during the veteran's 
period of active service.  It was not until well over ten 
years after the veteran's discharge that he began complaining 
of such symptoms.  Thus, absent medical evidence of a chronic 
disability having its origin during the veteran's period of 
active service, the Board finds that Meniere's disease was 
not incurred in or aggravated by active duty and service 
connection for Meniere's disease is denied.

Left ankle sprain, back muscle spasm, left sural nerve 
disability, Achilles tendonitis

The veteran asserts that he sprained his left ankle during 
service and as a consequence of that sprain he developed left 
sural nerve problems and Achilles tendonitis.  He also 
contends that he began having an altered gait and because of 
that change in his walking he began having muscle spasms in 
his back.  The veteran has not submitted a medical opinion to 
support these contentions.

Service medical records clearly show that the veteran 
sprained his left ankle in September 1985.  He described 
having pain from an inversion sprain and was treated on that 
one occasion with Motrin.  X-rays performed at that time 
revealed "STS left lateral malleolus" and otherwise 
negative.  The veteran did not require any follow-up 
treatment for his left ankle and there is no mention in the 
service medical records of sural nerve or Achilles tendon 
damage.  Upon discharge examination in June 1987, the veteran 
made no complaints of left ankle or Achilles tendon problems 
nor did he complain of an altered gait or back problems.  The 
veteran was discharged from active duty in July 1987; in 
March 1988, he completed an Annual Certificate of Physical 
Condition reflecting that he had no physical defects that 
might restrict his performance on active duty.  

Post-service treatment records include complaints of joint 
pain beginning well over ten years after discharge from 
service.  The veteran is treated for a multitude of medical 
issues and purports to self treat because he is a physician's 
assistant with medical knowledge.  He testified before the 
Board that he experienced pain and weakness in his left 
ankle, that his left ankle was injured during service, and 
that he was treated for tendonitis during service.

As pointed out above, the veteran's statements, standing on 
their own, are insufficient to establish a relationship 
between a current complaint and an incident during service 
absent medical evidence to support his contentions even if he 
is a physician's assistant with medical knowledge and 
training.  A review of the medical evidence shows that the 
veteran experienced a left ankle sprain during service with 
no sequelae and was discharge without chronic left ankle 
disability, back disability, sural nerve disability, or 
Achilles tendonitis.  Current complaints have not been 
medically related to the veteran's acute in-service sprain.  
As such, the Board finds that the veteran's in-service left 
ankle sprain did not cause chronic disability and service 
connection for the residuals of a left ankle sprain is 
denied.  Additionally, his complaints of low back muscle 
spasm, left sural nerve disability, and bilateral Achilles 
tendonitis did not begin during service or as a consequence 
of service and are not due to or the result of a service-
connected disability because the veteran's in-service left 
ankle sprain did not result in any service-connected 
disability to which these disabilities may be secondarily 
related.  As such, service connection for low back muscle 
spasm, left sural nerve disability, and bilateral Achilles 
tendonitis is denied.

Left elbow, wrist, hand and shoulder disability; carpal 
tunnel syndrome; ulnar nerve disability

The veteran asserts that he injured his left hand, wrist, 
elbow and shoulder in a fall during service in which he came 
in contact with a cactus.  He claims that he had numbness in 
his left upper extremity during service as a consequence of 
that fall and that current complaints of pain, weakness and 
numbness in the left arm and shoulder are sequelae of the in-
service injury.  The veteran also asserts that he developed 
carpal tunnel syndrome and/or ulnar nerve disability during 
service but was not diagnosed as such until many years later.  
The veteran has not submitted any medical opinion evidence to 
support his contentions.

Service medical records clearly show that the veteran fell 
into a cactus in February 1984 and complained of numbness in 
his third, fourth and fifth fingers of the left hand as well 
as in his left shoulder.  He was assessed to have experienced 
a minimal trauma and there is no notation of follow-up 
treatment during his period of service.  Upon discharge 
examination in June 1987, the veteran made no complaints of 
left upper extremity problems nor did he complain of symptoms 
related to carpal tunnel syndrome or the ulnar nerve.  The 
veteran was discharged from active duty in July 1987; in 
March 1988, he completed an Annual Certificate of Physical 
Condition reflecting that he had no physical defects that 
might restrict his performance on active duty.  

Post-service treatment records include complaints of joint 
pain beginning well over ten years after discharge from 
service.  In April 2001, the veteran underwent physical 
examination and complained of left elbow pain since he began 
playing golf six weeks earlier; he did not relate any history 
of an in-service left arm and/or shoulder injury.  It was 
noted that otherwise he felt well.  The diagnostic assessment 
was simply left elbow pain.

The veteran is treated for a multitude of medical issues and 
purports to self treat because he is a physician's assistant 
with medical knowledge.  He testified before the Board that 
he had bilateral carpal tunnel syndrome and a bulging disc at 
the C5-C6 level that caused numbness down his left upper 
extremity that he believed to be results of his in-service 
fall.

The medical evidence of record shows that the veteran had 
minimal injury to the left upper extremity during service 
without sequelae.  He left active service in 1987 without 
complaint and was seen for a physical examination in 2001, 
well over ten years after discharge from service, with only a 
complaint of left elbow pain associated with golfing.  The 
veteran did not relate a prior history of left upper 
extremity injury and there is no medical evidence to even 
remotely suggest that any current complaints of left arm and 
shoulder weakness, pain and/or numbness are results of the 
minimal trauma experienced during service.  As such, the 
Board finds that the veteran's in-service numbness in the 
left hand and shoulder did not cause chronic disability and 
service connection for chronic left elbow, wrist, hand and 
shoulder disability is denied.  Furthermore, the Board finds 
that the veteran's complaints of bilateral carpal tunnel 
syndrome and ulnar nerve damage did not begin during service 
or as a consequence of service and are not due to or the 
result of a service-connected disability because the in-
service left upper extremity complaints are not service-
connected disabilities.

Withdrawal of Issues from Appeal

At the veteran's personal hearing before the Board in April 
2005, he withdrew his appeal of the RO's denial of 
entitlement to service connection for a positive PPD test, 
claimed as chronic tuberculosis; refractive error; rheumatoid 
arthritis of the jaw, hips, fingers, back, knees, ankles and 
shoulders; exercise-induced asthma; cardiovascular disease; 
and, for thalassemia and G6-PD deficiency.  He discussed his 
desire to withdraw these issues from the appeal and submitted 
a signed statement reflecting his withdrawal of these issues 
pursuant to 38 C.F.R. § 20.204.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn the appeal as to these issues and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal 
concerning these issues and it is dismissed.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VCAA notice was given 
in September 2002, which is prior to the initial AOJ decision 
of June 2003.  Thus, it was sent to the veteran before the 
adverse decision by the RO, as required by Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in 
letters dated in September 2002 and November 2004.  
Additionally, 38 C.F.R. § 3.159 was set out verbatim in a 
December 2003  Statement of the Case.  The Board finds that 
the information provided to the veteran specifically 
satisfied the requirements of 38 U.S.C.A. § 5103 in that he 
was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of VA and 
the veteran in obtaining evidence.  The letters stated that 
(1) the evidence needed to substantiate the veteran's claims 
was, among other things, evidence that the veteran currently 
had a disability as a result of an in-service injury or 
disease and that such disability caused the loss of use of a 
creative organ, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, (3) the veteran is responsible for supplying VA with 
sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency, and (4) the veteran should advise VA of 
any other evidence or information that he thinks will support 
his claims.  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and seeking medical opinions as to the etiology of current 
disabilities.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file.  
Furthermore, the veteran testified before the Board in April 
2005.

The Board notes that the veteran requested that he be 
scheduled for VA examinations to provide medical nexus 
evidence for his claims of entitlement to service connection 
for Meniere's disease, left ankle sprain, low back 
disability, Achilles tendonitis and left sural nerve damage.  
The Board finds, however, that the evidence of record does 
not meet criteria of 38 C.F.R. § 3.159(c)(4) to require that 
a medical examination be provided because, aside from the 
veteran's assertions, the record does not indicate that these 
claimed disabilities may be associated with an established 
event, disease, or injury in service, or with a service-
connected disability.  Accordingly, the Board finds that VA 
has met its duty to assist the veteran with respect to the 
claims in question.

The Board also points out that the veteran requested that 
records at Camp Pendleton be further searched in an effort to 
find additional treatment records with respect to his claims 
of entitlement to service connection for facial pain, 
malocclusion, TMJ and Achilles tendonitis.  The record shows 
that all service medical records have been obtained and are 
associated with the veteran's claims folder.  There is 
nothing in the record to suggest that there are additional 
service medical records.  As such, the Board finds that VA 
has met its duty to assist the veteran with respect to the 
claims in question.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for retractile testes is denied.

Service connection for hypogonadism with azoospermia 
(infertility), to include as secondary to retractile testes, 
is denied.

Special monthly compensation under 38 U.S.C.A. § 1114(k) for 
the loss of use of a creative organ is denied.

Service connection for osteopenia and osteoporosis, to 
include as secondary to hypogonadism, is denied.

Service connection for insomnia, post-traumatic stress 
disorder, depression and anxiety, to include as secondary to 
hypogonadism, is denied.

Service connection for facial pain, disability due to a 
history of malocclusion and temporomandibular joint (TMJ) 
syndrome is denied.

Service connection for Meniere's disease, claimed as hearing 
loss, tinnitus and vertigo, is denied.

Service connection for the residuals of a left ankle sprain 
is denied.

Service connection for low back muscle spasms, to include as 
secondary to a left ankle sprain, is denied.

Service connection for bilateral Achilles tendonitis, to 
include as secondary to a left ankle sprain, is denied.

Service connection for left sural nerve disability, to 
include as secondary to a left ankle sprain, is denied.

Service connection for chronic left elbow, wrist, hand and 
shoulder disability is denied.

Service connection for bilateral carpal tunnel syndrome and 
ulnar nerve disability, claimed as neuralgia, neuritis and 
neuropathy, is denied.


The appeal concerning the issue of entitlement to service 
connection for refractive error is dismissed.

The appeal concerning the issue of entitlement to service 
connection for thalassemia and G6PD deficiency is dismissed.

The appeal concerning the issue of entitlement to service 
connection for positive PPD  is dismissed.

The appeal concerning the issue of entitlement to service 
connection for rheumatoid arthritis of the jaw, hips, 
fingers, back, knees, ankles, and shoulders is dismissed.

The appeal concerning the issue of entitlement to service 
connection for exercise-induced asthma is dismissed.

The appeal concerning the issue of entitlement to service 
connection for unspecified cardiovascular disability is 
dismissed.


REMAND

Service medical records reveal that the veteran had a 
positive reaction to a tuberculosis test without evidence of 
active tuberculosis in August 1983.  He began INH (isoniazid) 
therapy at that time and continued such therapy into 1984, 
all during the veteran's period of active service.  During 
the course of such therapy, the veteran was treated for 
anemia, nose bleeds, and flu-like symptoms.  He was also 
treated for hyperpigmentation of the face during his period 
of service.  Although he was discharged from active service 
in 1987 without evidence of chronic disability due to the 
positive reaction for tuberculosis or the INH treatment, x-
ray findings in 1988 showed possible evidence of chronic 
tuberculosis.

The veteran's post-service treatment records show periodic 
treatment for flu-like symptoms, acne and joint pain and 
weakness as well as diagnoses of glaucoma and cataracts.  The 
veteran testified before the Board that he continued to have 
weekly nose bleeds and numbness in his arms and legs that he 
attributed to his in-service INH therapy.  The record, 
however, does not contain a medical opinion as to whether the 
veteran's current complaints are results of his in-service 
treatment.

The Board finds the evidence credible to establish that the 
veteran suffered an event or injury during service that may 
have caused acne, glaucoma, cataracts, peripheral neuropathy, 
anemia, epistaxis, hyperglycemia, flu-like illnesses, and 
lymphadenopathy.  As such, this matter must be remanded for a 
medical examination and opinion as to etiology of currently 
diagnosed disability pursuant to 38 C.F.R. § 3.159(c)(4).

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Schedule the veteran for an 
examination (or examinations) to 
determine the nature and severity of 
complaints of skin disability, eye 
disability, peripheral neuropathy, 
anemia, epistaxis, hyperglycemia, flu-
like illness, and lymphadenopathy.  The 
examiner should specifically indicate 
whether the veteran meets diagnostic 
criteria for acne, glaucoma, cataracts, 
ocular hypertension, peripheral 
neuropathy, anemia, hypoglycemia, and 
lymphadenopathy.  The examiner should 
review the veteran's history of INH 
therapy, render all appropriate 
diagnoses, and for each diagnosis render 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any diagnosed disability is a result of 
INH therapy during service.  The examiner 
should also indicate whether or not the 
veteran has nosebleeds and/or flu-like 
illness and, if so, whether the 
nosebleeds and/or flu-like illness is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) a 
result of INH therapy during service.  
The examiner should give individual and 
specific opinions as to each disability 
diagnosed, as well as for nosebleeds and 
for flu-like illness.  All opinions 
rendered must be supported by complete 
rationale.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


